Case 2:15-cv-04431-SRC-CLW Document 432 Filed 03/26/19 Page 1 of 5 PageID: 25356

Case 2:15-cv-04431-SRC-CLW Document 429-1        Piled 03/25/19 Page 1 of 5 PagelD: 25344




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


                                               Civil Action No. 15-04431(SRC/CLW)
   MONDIS TECHNOLOGY LTD.,
   HITACHI MAXELL, LTD., n/k/a                       [PROPOSED] ORDER
   MAXELL HOLDINGS, LTD., and                           REGARDING
   MAXELL, LTD.,                                        THE PARTIES’
                                                     MOTIONS INLIMINE
                Plaintiff,

                                                         Electronically Filed

    LG ELECTRONICS INC. and                                                          -




    LG ELECTRONICS U.S.A., INC.,

                Defendants.



          THIS MATTER having been brought before the Court by Defendants LG

    Electronics Inc. and LG Electronics U.S.A., Inc.’s (collectively, “LG”) Motions in

    Limine Nos. 1 through 6 (D.E. 321, 323, 325, 326, 327, and 329), and Plaintiffs’

    Mondis Technology Ltd., Hitachi Maxell, Ltd., n/k/a Maxell Holdings, Ltd., and

    Maxell, Ltd., (collectively, “Plaintiffs”) Motions in Liinine Nos. 1 through 4 (D.E.

    331). The Court having considered the written submissions of the parties and the

    arguments of counsel at the hearing on February 20, 2019, and for the reasons set

    forth on the record during this hearing;

          IT ISO Tfflcdayof                /s?VZ 2Q 1 9
Case 2:15-cv-04431-SRC-CLW Document 432 Filed 03/26/19 Page 2 of 5 PageID: 25357

Case 2:15-cv-04431-SRC-CLW Document 429-1         RIed 03/25/19 Page 2 of 5 PagelD: 25345




          1.    ORDERED that LG’s Motion in Limine No. 1 is CARRIED, pending

   the Daubert hearing scheduled for March 22, 2019; and it is further

          2.     ORDERED that LG’s Motion in Limine No. 2 is hereby GRANTED

    IN-PART as follows: Plaintiffs’ expert Mr. Lamm will not be permitted to voice any

    opinion about commercial success until and unless the july has been presented with

    sufficient evidence from which it could reasonably conclude that the disputed nexus

    in fact exists between the asserted claims of U.S. Patent No. 7,475,180 (“the ‘180

    patent”) and the alleged commercial success; and it is further

          3.     ORDERED that LG’s Motion in Limine No. 3 is hereby GRANTED-

    IN-PART, with the following instructions, and based on LG’s stipulation_that

    Mondis provided LG notice of infringement pursuant to 35 U.S.C.      §   287 at least as

    early as July 20, 2011: (i) Plaintiffs shall not use, refer to, or allude to the terms

    “reexamination,” “inter partes review,” or variations thereof at trial and such

    references shall be redacted from exhibits introduced at trial; (ii) notwithstanding

    the previous instruction, Mondis may display an unredacted copy of the ‘180 patent

    during opening and closing arguments; (iii) Plaintiffs shall generally refer to all

    proceedings before the Patent & Trademark Office (“PTO”) related to the ‘180 patent

    as the “Patent Office proceedings”, “the prosecution of the patents”, or           “the

    prosecution history”; (iv) Plaintiffs are precluded from offering evidence that LG

    was responsible for any of the reexamination or inter partes review proceedings, and
Case 2:15-cv-04431-SRC-CLW Document 432 Filed 03/26/19 Page 3 of 5 PageID: 25358

Case 2:15-cv-04431-SRC-CLW          Document 429-1   Filed 03/25/19 Page 3 of 5 PagelD: 25346




   any indication that LG raised certain arguments for the PTO to consider during these

   proceedings shall be redacted from exhibits introduced at trial; and (v) Plaintiffs

    shall not make any reference at trial about how many times the PlO examined a

   prior art reference. For the sake of clarity, to the extent there are instances in which

   the PlO previously considered a particular prior art reference (whether alone or as

   part of a combination of references) relied on by LG, Plaintiffs are not precluded

    from presenting evidence of such instances; and it is further

           4.     ORDERED that subject to the rulings above with respect to LG’s

    Motion in Limine No. 3, LG’s Motion in Limine No. 4 is otherwise hereby DENIED;

    and it is further

           5.     ORDERED that LG’s Motion in Limine No. 5 is hereby GRANTED

    IN-PART as follows: Plaintiffs may use the June 27, 2011jury verdict from

    Mondis’s trial against InnoLux in the Eastern District of Texas Civil Action No.

    2:07-C V-565-TJW-CE, subject to an appropriate limiting instruction. However the

    Court may revisit this ruling and the admissibility of the jury verdict if the case is

    bifurcated; and it is further

           6.     ORDERED that LG’s Motion in Limine No. 6 is hereby GRANTED

    as follows: LG’s revenues and profits for non-accused products are hereby excluded,

    and Plaintiffs are not permitted to offer any evidence, testimony, or arguments

    regarding LG’s revenues and profits for non-accused products at trial, except that
Case 2:15-cv-04431-SRC-CLW Document 432 Filed 03/26/19 Page 4 of 5 PageID: 25359

 Case 2:15-cv-04431-SRC-CLW Document 429-1         RIed 03/25/19   Page 4 of 5 PagelD: 25347




    Plaintiffs may mention that there were sales of non-accused monitors and that

    royalties were paid to Mondis on these monitors; nothing herein shall prevent the

    parties from refelTing to or relying on the terms of the Mondis/LG Agreement or

    royalties paid thereunder; and it is further

          6.      ORDERED that Plaintiffs’ Motion in Limine No. 1 is CARRIED,

    pending the Danbert hearing scheduled for March 22, 2019; and it is further

           7.     ORDERED that Plaintiffs’ Motion in Limine No. 2 is hereby

    GRANTED-IN-PART as follows: LG may refer to Mondis as a licensing enterprise,

    but may not argue that there is something wrong with that business model or Mondis

    because it does not make a product. LG is precluded from referring to the investors

    or ownership of Mondis or its parent company, but LG may cross-examine Mondis

    witness Michael Spiro regarding his financial interest in Mondis and in the outcome

    of the litigation. LG may, in non-pejorative terms, ask Mr. Spiro what his business

    is as general background and inquire, without overemphasis, how his business makes

    money, which is by licensing patents, and if people do not accept lienses, by

    initiating litigation; and it is further

           8.     ORDERED that Plaintiffs’ Motion in Limine No. 3 is hereby

    GRANTED, and the parties are precluded from referring to the outcomes of prior

    Patent Office proceedings and trial verdicts regarding patents no longer in the case.

    Nothing in this order shall preclude the parties from referencing unasserted patents
Case 2:15-cv-04431-SRC-CLW Document 432 Filed 03/26/19 Page 5 of 5 PageID: 25360

Case 2:15-cv-04431-SRC-CLW         Document 429-i   F11ed 03125!i9   Page 5 of 5 PagelD: 25348




    for other purposes or that unasserted patents were included in Plaintiffs’ licenses or

   trial verdicts; and it is further

          9.     ORDERED that Plaintiffs’ Motion in Li,nine No. 4 is hereby

    GRANTED-IN-PART-AND-DENIED-IN-PART as follows: (i) Plaintiffs’ motion

    to preclude LG’s expert from offering testimony or opinions regarding the late-

    produced HDMI license agreement is DENIED; and (ii) ORDERED that Plaintiffs

    are permitted, if they choose, to submit a rebuttal expert report addressing the HDMI

    license agreement by March 13, 2019. If Mondis elects to submit a rebuttal expert

    report, LG will not be afforded a sur-reply expert report or deposition of Mondis’

    expert.




                                                    iStan1ey 1(Chesler, U.S.D.J.




                                                               -
